Case: 14-10762      Document: 00513265967         Page: 1    Date Filed: 11/10/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                      No. 14-10762                                FILED
                                                                          November 10, 2015
                                                                             Lyle W. Cayce
UNITED STATES OF AMERICA,                                                         Clerk

                                                 Plaintiff-Appellee

v.

JOHN RAY CHEEK,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Northern District of Texas
                             USDC No. 3:14-CV-1308
                            USDC No. 3:11-CR-157-1


Before DAVIS, JONES, and HAYNES, Circuit Judges.
PER CURIAM: *
       John Ray Cheek, federal prisoner # 42969-177, seeks a certificate of
appealability (COA) to challenge the district court’s order transferring his 28
U.S.C. § 2255 motion to this court as an unauthorized second or successive
§ 2255 motion. The clerk of court docketed the transfer order itself under 14-
10741 and directed Cheek to file an application for authorization to file a




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-10762     Document: 00513265967     Page: 2   Date Filed: 11/10/2015


                                  No. 14-10762

successive habeas petition. When he failed to do so, that action was dismissed.
This appeal, then, is from the transfer order itself.
      The transfer of an unauthorized § 2255 motion is not a final order under
28 U.S.C. § 2253(c)(1)(B). See United States v. Fulton, 780 F.3d 683, 688 (5th
Cir. 2015), cert. denied, 2015 WL 5772739 (Nov. 2, 2015) (No. 15-6348).
Therefore, “the appeal of such an order does not require a COA.” Id. In
addition, the record reflects that the claims asserted by Cheek were, or could
have been raised, in his first § 2255 motion. See Crone v. Cockrell, 324 F.3d
833, 837 (5th Cir. 2003). Cheek has failed to show that the district court erred
by concluding that it lacked jurisdiction to decide Cheek’s application without
permission from this court and by transferring the motion to this court.
      Accordingly, Cheek’s motion for a COA is DENIED as unnecessary. The
district court correctly transferred the application to this court and that order
is AFFIRMED; the transferred application has already been dismissed. Thus,
no further action is available in this appeal.




                                        2